Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
	The Applicant has removed the terminology of “switching mechanism” from the claims that was interpreted under 112(f) claim interpretation.  This claim interpretation no longer applies, since it is no longer used in the claims.
Specification
The amendment to the specification received on December 9, 2021 is acceptable.  The specification objections are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over YAN (Chinese Patent Publication CN 105179236 A, a machine translation was provided in the IDS and is utilized in the rejection below) in view of FRESCO (WIPO Patent Publication WO 95/18945).
Regarding claim 1, YAN discloses:  a screw compressor (see Figure 1, and Abstract), comprising: 
a first rotor (2, 5, 6) provided with a helical groove (see Figures 1 and 2); 
a second rotor (3) meshing with the first rotor (see Figure 1), the second rotor rotating together with the first rotor (see Figure 1, last paragraph on Page 2 of the Description); and 
a rotor casing covering at least an outer periphery of the first rotor, the rotor casing defining a compression chamber in the helical groove together with the first rotor and the second rotor (see Figure 1, and the following in the Description machine translation (3 pages) – see the 1st paragraph under the Description CN105179236 header; the paragraphs under Background technique header; under the Summary of Invention header the paragraph starts on Page 1 and continues onto Page 2; and Page 2 last paragraph (After the Brief Description header)), 
st paragraph under the Description CN105179236 header; the paragraphs under Background technique header; under the Summary of Invention header the paragraph starts on Page 1 and continues onto Page 2; and Page 2 last paragraph (After the Brief Description header)), and 
at least one of the first rotor or the second rotor being is provided with an oil supply passage (see Figures 3-11, (15, 16) is in the first rotor at (5), and oil supply passages (8, 12, 13, 14) in the second rotor (3)) connected to an oil supply port (see Figures 3-11, where the oil supply port is at the exit of (16) in the first rotor (5), and the oil supply port is the end of (14) in the second rotor) opened at a sliding surface of the at least one of the first rotor or the second rotor to supply a lubricant to the sliding surface (see Figures 1-11, Pages 2 and 3 of the Description, and claim 1). 
YAN fails to disclose the oil supply passage being configured to be switched between a supply state in which the lubricant is supplied to the sliding surface and a non-supply state in which no lubricant is supplied to the sliding surface.
Regarding claim 1, FRESCO teaches:  the oil supply passage being configured to be switched between a supply state in which the lubricant is supplied to the sliding surface and a non-supply state in which no lubricant is supplied to the sliding surface (see Figures 8 and 10, Page 17, lines 7-11, where the oil supply passages that are supplied with oil via a manual controlled valve (218), and therefore, the oil supply passages are switchable between a supply state in which the lubricant is supplied to the sliding surface and a non-supply state in which no lubricant is supplied to the sliding surface).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the oil supply passage being configured to be switched between a supply state in which the lubricant is supplied to the sliding surface and a non-supply state in which no lubricant is supplied to the sliding surface in the screw compressor of YAN, in order to control the amount of oil entering into the compressor.  The Examiner would like to note that supplying and not supplying oil to at least one of the first rotor or the second rotor requires only routine skill in the art (i.e. by adding a valve to control the supply of oil) as well as produces predictable results (i.e. the ability to control the amount of oil in the screw compressor system, where oil is not a compressible fluid, and therefore, minimizing the amount of oil present in a screw compressor system is desirable.  In addition, the oil that is supplied to the screw compressor has to be later separated from the working fluid in order for the system to operate efficiently, and therefore, excessive oil is not desirable, so not supplying the oil to the oil supply passage would require only routine skill in the art and produce the desired result of reducing the amount of excess oil in the system).
Regarding claim 3, FRESCO further teaches:  a closing portion (the valve of FRESCO has a closing portion that is a valve plate) configured to be switch switched between 
a communicate state causing the oil supply passage  to communicate with an oil supply source (see Figure 10, where the valve (218) when open communicates the oil supply source with the oil supply passage), and
a block state blocking the oil supply passage from the oil supply source (see Figure 10, where the valve (218) when shut blocks the oil supply passage from the oil supply source), 
while the rotor provided with the oil supply passage makes a single rotation (the valve is stated to be controlled manually (Page 17, lines 7-11), and therefore, is changeable from a communicate state to a block state while the rotor makes a single rotation, the claim is interpreted broadly, the claim does not recite that the oil supply passage is blocked by a bearing holder that supports the rotation of the at least one of the first rotor or the second rotor, which the bearing holder covers and uncovers the inlet to the oil supply passage of the at least one of the first rotor or the second rotor), 
the oil supply passage being configured 
to be switched to the supply state by communicating with the oil supply source (see Figures 8 and 10, Page 17, lines 7-11, where the oil supply passages that are supplied with oil via a manual controlled valve (218), and therefore, the oil supply passages are switchable to a supply state in which the lubricant is supplied to the sliding surface), and 
to be switched to the non-supply state by blocking from the oil supply source by the closing portion (see Figures 8 and 10, Page 17, lines 7-11, where the oil supply passages that are supplied with oil via a manual controlled valve (218), and therefore, the oil supply passages are switchable to a non-supply state in which no lubricant is supplied to the sliding surface by the valve plate (i.e. the closing portion) that blocks the flow to the oil supply passage).
Regarding claims 4 and 14, YAN discloses:  the first rotor is a screw rotor rotatably housed in a cylindrical wall constituting the rotor casing (1) (see Figure 1, and the following in the Description machine translation (3 pages) – see the 1st paragraph under the Description CN105179236 header; the paragraphs under Background technique header; under the Summary of Invention header the paragraph starts on Page 1 and continues onto Page 2; and Page 2 last paragraph (After the Brief Description header), 
the second rotor is a gear-shaped gate rotor having a plurality of flat gates (see Figures 1, 4, 6, 8, and 10, which shows the plurality of flat gates), the second gate rotor is arranged outside the cylindrical wall (see Figure 1), and some of the gates enter a space inside the cylindrical wall via an opening formed in the cylindrical wall and mesh with the screw rotor so that the gate rotor rotates together with the screw rotor (see Figure 1 and Description Pages 2-3), 
the oil supply passage (12, 13, 14) is formed in at least one of the gates of the gate rotor (see Figures 4-11), and 
the oil supply port is a lateral oil supply port opened at a side surface of the at least one gate (see Figures 4-11), and the side surface serves as the sliding surface which slides on the screw rotor (see Figures 1 and 4-11, and Description Pages 2-3). 
Regarding claim 5, YAN discloses:  the lateral oil supply port is opened at least at the side surface on a rear side in a direction of rotation of the at least one gate (see Figures 4-11, which shows that the lateral oil supply port is opened at least at the side surface on a rear side of the at least one gate). 
Regarding claim 6, YAN discloses:  the oil supply passage is connected to a front oil supply port opened at a front surface of the at least one gate facing the compression chamber (see Figures 1 and 4-11, where the front oil supply port is the oil supply port at the end of (14) that is the radial inward oil supply passage on the second rotor (3), the oil supply port near the root of the gate does face the compression chamber). 
Regarding claim 7, YAN discloses:  the lateral oil supply port includes at least one lateral oil supply port formed at a position closer to a base end of the at least one gate than a center of the at least one gate, in a radial direction of the gate rotor (see Figures 4-11, which shows that there are multiple lateral oil supply ports that meet the claimed limitation). 
Regarding claim 8, YAN discloses:  a support member (7) supporting the gate rotor from a rear side opposite to the compression chamber (see Figure 1); and 
an oil sump (the oil sump is considered to be (12), since oil is storable in this passage and the oil supply passages are then (13, 14) and the section of (12) that extends from the first oil passage (13) from the shaft in the radial direction) formed between the support member and a coupling portion of the gate rotor coupling base ends of the plurality of gates (see Figures 4-11, where the oil sump section of (12) would be the area between the support member (shaft, (7)) and the area before the other oil supply passages (13) extend), the oil sump being configured to have the lubricant supplied thereto (see Figures 1 and 4-11, Description Pages 2-3, where oil is supplied via (8)), wherein 
the oil supply passage extends in a radial direction of the gate rotor of the at least one gate, and has a base end connected to the oil sump (see Figures 1 and 4-11, where (12) that extends after the first oil supply branch (13, 14) this continues in a radial direction). 
Response to Arguments
	The amendment to claim 3 has resolved the drawing objection, which is hereby withdrawn.
	The amendments to the claims have resolved the claim objections and 112(b) rejections, which are hereby withdrawn.
	The arguments that claim 2 that was previously objected to has been placed into claim 1, would make claim 1 allowable is correct, however, not all of claim 2 was put into claim 1.  Specifically as part of the statement of allowable subject matter, the Examiner clearly pointed out that the 112(f) claim interpretation was used as part of the allowability.  Removing the terminology and therefore, not having 112(f) claim interpretation from the claim, does not make the claim allowable (see rejection above).  If the applicant had also included the structure that was pointed out in the 112(f) claim interpretation (see Page 6 of the Non-Final Office Action mailed on September 14, 2021 that discloses the structure that was interpreted under 112(f) claim interpretation, which is not in the amended claim 1) along with claim 2 claim limitations, then the claim would have been allowable.   Placing a portion of an objected to claim into the independent claim does not make the claim allowable (see rejection above).  A new rejection is based on the broader claim limitation of claim 2, which is now recited in the amended claim 1.  
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHIKANO (U.S. Patent 8,858,192 B2) discloses a screw compressor that uses a sliding valve that open and closes one of the multiple oil passages in order to provide the desired amount of oil to the screw compressor (see Abstract, and Figures 10 and 11).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746